Citation Nr: 0017269	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  94-17 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina




THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).  




REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney







ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from May 1967 to January 
1969, including nearly a year of service in the Republic of 
Vietnam.  

This case originally came to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the RO.  

In May 1998, the Board denied the veteran's claims of service 
connection for a skin disorder, goiter and Crohn's disease 
and remanded the veteran's PTSD claim for additional 
development.  

In December 1998, the Board denied the veteran's claim of 
service connection for PTSD, and the veteran appealed to the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter the "Court").  

In an August 1999 order, the Court granted the Joint Motion 
to Remand.  The Board's December 1998 decision was vacated, 
and the matter was remanded for additional proceedings.  



FINDINGS OF FACT

The veteran's claim of service connection for PTSD is 
plausible.  


CONCLUSION OF LAW

The veteran has submitted evidence of a well-grounded claim 
of service connection for PTSD.  38 U.S.C.A. §§ 1110, 5107, 
7104 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304(f) 
(1999).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  

The Court has further defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  It has also held that where a determinative 
issue involves a medical diagnosis or medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The regulations concerning the adjudication of claims 
involving entitlement to service connection for PTSD have 
changed.  In June 1999, revised regulations concerning PTSD 
were published in the Federal Register which reflected the 
decision of the Court in Cohen v. Brown, 10 Vet. App. 128 
(1997).  The changes to 38 C.F.R. § 3.304(f) were made 
effective the date of the Cohen decision.  Service connection 
for PTSD requires medical evidence establishing a diagnosis 
of the condition in accordance with the provisions of 38 
C.F.R. § 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  64 Fed. Reg. 32807-32808 (1999) (to be 
codified at 38 C.F.R. § 3.304(f)); Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

To establish a well-grounded claim of service connection for 
PTSD, there must be medical evidence showing a diagnosis of 
PTSD, lay evidence of a stressor in service (presumed 
credible for purposes of well-groundedness), and medical 
evidence of a nexus between the diagnosis and stressor.  See 
Cohen v. Brown, 10 Vet. App. at 137.  

A December 1992 VA examination resulted in diagnoses of (1) 
anxiety disorder with partial PTSD symptoms, and (2) "PTSD 
not diagnosed on this examination."  A VA hospitalization 
summary dated in September 1993 indicates that the veteran 
had a prior history of mild PTSD.  The hospitalization was 
for gastrointestinal and thyroid problems.  There is no other 
medical evidence of PTSD or any other psychiatric disability.  

As the medical evidence indicates at least a history of PTSD 
attributable to the veteran's alleged stressors in the 
Republic of Vietnam, the Board finds the claim of service 
connection for PTSD to be well grounded.  38 U.S.C.A. § 5107.



ORDER

As the claim of service connection for PTSD is well grounded, 
the appeal to this extent is allowed, subject to further 
action, as discussed hereinbelow.



REMAND

It is noted in the Joint Motion that the RO did not attempt 
to corroborate the veteran's alleged stressors as was 
directed in the Board's May 1998 remand.  See Stegall v. 
West, 11 Vet. App. 269 (1998).  In addition, it was noted 
that the RO did not obtain the veteran's service personnel 
records.  

Further, it was noted in the Joint Motion that there is no 
evidence that the veteran was ever put on notice of a 
scheduled VA examination as was directed by the Board.  The 
veteran's representative provided the veteran's current 
address, and it is noted on page 6 of the Joint Motion.  

Finally, as noted in the Joint Motion as well as the Board's 
May 1998 remand, current VA medical evidence shows diagnoses 
of partial PTSD symptoms and history of a mild PTSD, as well 
as "PTSD not diagnosed."  It is not clear, however, which 
version of the Diagnostic and Statistics Manual of Mental 
Disorders (DSM) was used.  

VA amended the regulations addressing mental disabilities, 
effective on November 7, 1996.  The new regulations, 
specifically 38 C.F.R. §§ 4.125 and 4.130, now refer to DSM-
IV-they previously referred to DSM-III, and Manual M21-1 
referred to DSM-III-R.  Cohen v. Brown, 10 Vet. App. 128, 142 
(1997).  The Court in Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991), stated that where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal has been concluded, the 
version most favorable to the veteran will apply.  
Consequently, in light of Karnas, a contemporary VA 
psychiatric examination, in accordance with the most 
favorable of the diagnostic criteria, will be necessary.  

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should attempt to contact the 
veteran and request that he identify the 
names, addresses, and approximate dates 
of treatment for all VA and non-VA health 
care providers who have treated him for 
PTSD since service.  After obtaining any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
Again, the RO is reminded that the 
veteran's current address is provided on 
page 6 of the Joint Motion.  

2.  The RO should obtain copies of all of 
the veteran's service personnel records.  

3.  The RO should request from the 
veteran a statement containing as much 
detail as possible regarding the 
stressors to which he was exposed during 
any period of service.  He should be 
asked to provide specific details of the 
claimed stressful events during service, 
to include dates, places, detailed 
descriptions of the events, his service 
units, duty assignments and the names and 
other identifying information concerning 
any individuals involved in the events.  
The veteran is informed that the Court 
has held that requiring a claimant to 
provide this information to VA does not 
represent an impossible or onerous task.  
Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  

4.  Then, the specific details regarding 
the veteran's alleged stressors and 
combat exposure, and all associated 
documents, should be sent to USASCRUR, 
7798 Cissna Road, Suite 101, Springfield, 
Virginia  22150-3197.  That agency should 
be requested to provide any information 
which might corroborate or verify the 
veteran's alleged combat exposure and 
stressors, including operational orders 
and other pertinent reports pertaining to 
the veteran's units.  

5.  The RO should schedule the veteran 
for a comprehensive examination by a 
psychiatrist to determine the nature and 
extent of claimed his psychiatric 
disorder.  A copy of the letter notifying 
the veteran of the date, time and place 
of the examination should be associated 
with the claims folder.  All indicated 
tests must be conducted.  The claims 
folder and a copy of this REMAND must be 
made available to and reviewed by the 
examiner prior to the requested study.  
The examiner should specifically include 
or exclude a diagnosis of PTSD.  The 
examiner should specifically discuss the 
medical reports which discuss symptoms of 
PTSD.  If PTSD is diagnosed, the criteria 
upon which such diagnosis is made, 
including identification of the 
stressor(s) should be provided.  Any 
diagnosis of PTSD must be based on the 
diagnostic criteria set forth in the DSM 
most favorable to the veteran.  A 
complete rationale for any opinion 
expressed must be provided.  The report 
of the examination should be associated 
with the veteran's claims folder.  

6.  After undertaking any additional 
development deemed appropriate, the RO 
should review the issue remaining on 
appeal.  Due consideration should be 
given to all pertinent laws, regulations, 
and Court decisions, including 
38 U.S.C.A. § 1154(b), as discussed in 
Collette and Cohen.  If the benefit 
sought on appeal is not granted, the 
veteran should be issued a Supplemental 
Statement of the Case and be afforded a 
reasonable opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is otherwise notified, but he may 
furnish additional evidence and argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 


